Citation Nr: 0823130	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-03 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for renal cell 
carcinoma with a right nephrectomy related to ionizing 
radiation, currently rated 60 percent.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from November 1953 to November 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

For good cause shown - the veteran's advanced age - the 
Board advanced this case on the docket in June 2008.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  The veteran's renal cell carcinoma status post-right 
nephrectomy is consistently manifest by a BUN less than 40 
and a creatinine less than 4.  No persistent edema or 
albuminuria has been shown.  There is no evidence of 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion due to the 
service-connected disability.  

2.  The veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating greater than 60 
percent for renal cell carcinoma with a right nephrectomy 
related to ionizing radiation.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, and 4.115b, 
Diagnostic Code 7500 (2007).  

2.  The criteria are not met for a total disability rating 
based on individual unemployability due to service-connected 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.1, 4.15, 4.16, 4.19 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Increased rating for renal cell carcinoma

The present appeal involves the veteran's claim that the 
severity of his service-connected renal cell carcinoma with 
right nephrectomy warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Board must 
also consider the effect of pain on those activities, if 
appropriate.  38 C.F.R. § 4.10.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The record shows that a rating decision in February 2004 
established service connection for right renal cell carcinoma 
and assigned a 100 percent rating, effective from April 2003.  
Subsequently, a rating decision in July 2004 reduced the 
rating to 30 percent.  In the March 2005 rating decision here 
on appeal, the rating for the disability was increased to 60 
percent.  The veteran disagreed, contending that the 
disability warranted a 100 percent rating.  He has also 
claimed that a total disability rating based on individual 
unemployability (TDIU) is warranted.  

The regulations provide that malignant neoplasms of the 
genitourinary tract shall be rated 100 percent, with a 
mandatory VA examination after six months.  Thereafter, in 
the absence of local recurrence or metastasis, the disability 
is to be rated on the basis of voiding dysfunction or renal 
dysfunction, whichever is predominant.  Diagnostic Code 7528.  

The regulations further provide that, after removal of one 
kidney, the disability is to be evaluated on the basis of 
renal dysfunction if there is nephritis, infection, or 
pathology of the other kidney, otherwise a minimum 30 percent 
rating is to be assigned.  Diagnostic Code 7500.  

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg%; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, warrants a 100 percent rating.  For 
persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion, an 80 percent evaluation is 
appropriate.  A 60 percent rating is to be assigned when 
there is constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101.  38 C.F.R. 
§ 4.155(a). 

A 40 percent rating for hypertension under Code 7101 requires 
a diastolic blood pressure predominantly 120 or more.  

On VA compensation examination in March 2004, the veteran's 
BUN was noted to be 20 and his serum creatinine was 1.8.  In 
August 2004, the creatinine was 1.6.  A BUN of 22 was 
recorded in October 2004, with a creatinine of 1.6.  At the 
time of another VA compensation examination in January 2005, 
the veteran's BUN was noted to be 23 and his creatinine was 
1.7.  A creatinine of 1.4 was recorded in August 2005.  In 
February 2006, a creatinine level of 1.4 was noted, with a 
BUN of 17.  At the time of another VA compensation 
examination in October 2007, the BUN was recorded as 21 and 
the creatinine was 1.4.  No pertinent abnormal findings in 
the urinalysis have been noted.  

Although no examiner has characterized the above laboratory 
data as indicating "definite decrease in kidney function," 
the Board observes that most of the values concerning renal 
function that have been recorded during the pendency of the 
appeal have slightly higher than normal; a creatinine of 1.4 
or less is considered to be normal, as is a BUN of 20 or 
less.  A VA examiner in October 2007 commented, however, that 
there was no current renal dysfunction demonstrated by 
laboratory examination or physical examination.  

Additionally, although the veteran has reported lethargy, 
weakness, anorexia, and weight loss of 12 pounds over six to 
eight months, a VA examiner in October 2007 indicated that 
those symptoms may be due to a cardiac condition and 
concluded that it is less likely than not due to the 
veteran's kidney disability.  That examiner noted the 
veteran's report that he was still able to do light yard 
work, painting, and light carpentry for short periods of 
time, but that his daily activities, such as heavy carpentry 
and mowing the lawn with a push mower, are adversely affected 
by his disability.  The examiner also stated that the veteran 
is currently unemployed, as he is currently retired; he noted 
that the veteran believed that his heart condition, rather 
than his renal cell carcinoma, affected his activities of 
daily living.  

Finally, the VA clinic records dated from 2003 through 
January 2006 do not reflect any blood pressure readings 
showing a diastolic reading greater than 100; those readings 
do not, in themselves, warrant even a 60 percent rating for 
renal dysfunction.  Moreover, as set forth above, 
hypertension is not among the criteria for a rating greater 
than the current 60 percent for renal dysfunction.  

The medical records clearly show that the criteria are not 
met for a rating greater than the currently assigned 60 
percent for the veteran's postoperative renal cell carcinoma 
with right nephrectomy.  The most recent VA examiner 
indicated that the veteran had no current renal dysfunction 
and that his reported symptoms are most likely due to a 
non-service-connected cardiac disorder.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the veteran's 
service-connected renal cell carcinoma has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In the absence 
of such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  As these factors have 
already been discussed in relation to entitlement to an 
increased rating for the veteran's single service-connected 
disability, they will not again be discussed here.  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes 
his/her case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App.  229 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

The record shows that service connection has been established 
for only one disability - renal cell carcinoma - rated 60 
percent.  Clearly, the percentage criteria of § 4.16(a) are 
met.  

However, to establish entitlement to a total disability 
rating based on individual unemployability the evidence must 
also show that the veteran is unemployable due to his 
service-connected disability.  The record does not reflect 
that any VA clinic examiner or any VA compensation examiner 
has indicated that the veteran is unemployable due to his 
service-connected renal cell cancer.  Moreover, the October 
2007 VA compensation examiner specifically stated that 
sedentary activities are not precluded by renal dysfunction, 
inasmuch as the examiner noted that there was no renal 
dysfunction.  

The veteran indicated on his claim form for a total 
disability rating that he had a college education, but no 
other specific training.  He stated that he last worked in 
August 1999 as a quality control inspector, but that he did 
not leave his last job due to disability.  In fact, the renal 
cell cancer was not even diagnosed until 2003.  

There simply is no evidence that the postoperative residuals 
of the service-connected renal cell cancer produces any 
appreciable impairment to employment, despite the current 60 
percent rating for the disability.  

Therefore, the Board finds that the evidence does not show 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  

For the foregoing reasons, the claim for a total disability 
rating based on individual unemployability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  
Nonetheless, both the rating decision and the statement of 
the case and supplement thereto that discussed the assignment 
of higher disability evaluations specifically informed him of 
the rating criteria that would be applied, and he had an 
opportunity to supply information or evidence concerning 
worsening or increase in severity of the disabilities at 
issue and the effect such worsening has on his employment and 
daily life.  Moreover, he specifically discussed with the 
October 2007 VA examiner the effect his disability had on his 
daily activities and on employment.  Thus, the Board 
concludes that the veteran, in this instance, was not 
prejudiced by the lack of specific notice required by 
Vazquez-Flores prior to adverse decisions that are the 
subject of this appeal.  

In the present case, VA satisfied its duty to notify by means 
of an August 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant regarding the increased 
rating claim and an April 2005 letter concerning the 
individual unemployability claim.  The letters informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The Board notes that the required notice was provided before 
the adverse decisions in March 2005 and August 2005.  
Although the appellant has the right to content-complying 
notice and proper subsequent VA process, he has received that 
notice.  Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Also, in March 2006, 
the RO notified the veteran of the information and evidence 
necessary to establish the downstream element of the 
effective date for a rating, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and appeal.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded multiple VA compensation 
examinations, and VA treatment records covering the entire 
period of the appeal have been received.  No further 
development action is necessary.  


ORDER

An increased rating for renal cell carcinoma with a right 
nephrectomy related to ionizing radiation, currently rated 60 
percent, is denied.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


